ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Woodrome, 2013 IL App (4th) 130142




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                      TIMOTHY RAY WOODROME, Defendant-Appellee.



District & No.               Fourth District
                             Docket No. 4-13-0142


Filed                        September 11, 2013


Held                         The trial court erred in granting defendant’s motion to suppress the
(Note: This syllabus         evidence discovered by the police while investigating an anonymous tip
constitutes no part of       that a person at a certain address was burning plastic-encased copper
the opinion of the court     wire, since the officers involved were in a place where they had a right to
but has been prepared        be when they observed the evidence in plain view, after which they left
by the Reporter of           the scene to obtain a warrant; therefore, no violation of the fourth
Decisions for the            amendment occurred.
convenience of the
reader.)


Decision Under               Appeal from the Circuit Court of Jersey County, No. 11-CF-155; the
Review                       Hon. Eric S. Pistorius, Judge, presiding.



Judgment                     Reversed and remanded for further proceedings.
Counsel on                 Benjamin Goetten, State’s Attorney, of Jerseyville (Patrick Delfino,
Appeal                     Robert J. Biderman, and Perry L. Miller, all of State’s Attorneys
                           Appellate Prosecutor’s Office, of counsel), for the People.

                           Ted E. Barylske, of Alton, for appellee.


Panel                      JUSTICE TURNER delivered the judgment of the court, with opinion.
                           Justices Knecht and Holder White concurred in the judgment and
                           opinion.




                                             OPINION

¶1         In September 2011, the State charged defendant, Timothy Ray Woodrome, with single
        counts of theft and criminal damage to property. In March 2012, defendant filed a motion to
        suppress evidence, which the trial court granted.
¶2         On appeal, the State argues the trial court erred in granting defendant’s motion to
        suppress evidence. We reverse and remand for further proceedings.

¶3                                        I. BACKGROUND
¶4          In September 2011, the State charged defendant by information with one count of theft
        (720 ILCS 5/16-1(a)(1)(A) (West 2010)), alleging he knowingly exerted unauthorized control
        over property of AT&T, being copper wire having a total value in excess of $500, with the
        intent to permanently deprive AT&T of the use of the property. The State also charged
        defendant with one count of criminal damage to property (720 ILCS 5/21-1(1)(a) (West
        2010)), alleging he knowingly damaged property of AT&T, being telephone wire, with the
        damage being in excess of $300 but not in excess of $10,000. Defendant pleaded not guilty.
¶5          In March 2012, defendant filed a motion to suppress evidence. Defendant claimed the
        State intended to introduce into evidence items seized by police in the execution of a search
        warrant pertaining to his residence at 10783 Chestnut Lane in Godfrey. Defendant stated the
        affidavit and complaint for search warrant filed by Sheriff’s Deputy Mark Marshall set forth
        three matters in support of the issuance of the warrant, including that (1) the police received
        information regarding an individual burning plastic-encased copper wire at defendant’s
        residence and no identity as to the informant and his/her reliability was provided; (2) the
        police had knowledge of copper wire thefts within the same area in the previous three days;
        and (3) the affiant, Deputy Marshall, while on defendant’s property earlier in the day in
        question observed a small burn pile containing plastic-encased copper wire and several
        sections of telephone cable on the floor of defendant’s detached garage. Defendant claimed

                                                  -2-
     Deputy Marshall did not have a warrant or defendant’s consent to search when he made the
     observations prior to preparing his affidavit. Thus, the observations made by Deputy
     Marshall in his affidavit and complaint for search warrant were a product of his prior
     unlawful entry and insufficient for the issuance of a search warrant based upon probable
     cause.
¶6       In May 2012, the trial court conducted a hearing on the motion to suppress. Deputy
     Marshall testified to his affidavit and complaint for a search warrant, the search warrant, and
     the evidence/property report. He agreed the affidavit did not indicate the identification of the
     person who provided the information of an individual burning plastic-encased copper wire.
     He arrived at defendant’s residence at 12:34 p.m. to investigate. From the roadway, he could
     see smoke from the fire approximately 100 feet from his position but could not see what was
     in the fire. Sergeant Tim Chappell arrived at the same time as Marshall. Defendant was out
     in the yard and quickly went inside after Chappell called his name. Marshall proceeded to
     the front door of the residence. Thereafter, “we went around the residence, knocking on the
     doors, trying to get somebody to come back to the door, makin[g] sure he wasn’t climbing
     out the back window.” During this check, Marshall observed telephone cable next to the
     residence. Chappell then advised Marshall to look in the burn pile. Upon approaching the
     fire, he could see copper wire therein. Marshall looked through an open door in the garage
     and observed telephone cables that matched the description of the plastic-encased copper
     wire. Marshall testified he later motioned an AT&T employee, who had been waiting down
     the street, to defendant’s property to identify the wire. Marshall stated defendant never gave
     his consent to allow anyone to be on the property. Marshall used the information obtained
     from his observations to secure the search warrant.
¶7       On cross-examination, Deputy Marshall testified there had been several copper wire
     thefts in the vicinity during that particular time period. He stated he saw the fire while off of
     the premises. As he pulled into the driveway, he observed defendant turn away and go inside
     the residence. Marshall eventually left the scene to take defendant to jail at 12:59 p.m. and
     to secure the search warrant.
¶8       On redirect examination, Marshall stated he went to the front door of the residence but
     had not observed any copper wire. As he walked around the side of the house to make sure
     no one was attempting to exit, he observed copper wire. After he looked in the burn pile, he
     looked in the open door of the garage and observed copper wire in plain view.
¶9       Sergeant Tim Chappell testified he received a phone call from someone wishing to
     remain anonymous who was aware of copper wire having been stolen in the area and seeing
     the type of telephone cable that was stolen. Looking to investigate the copper wire thefts,
     Chappell arrived at defendant’s residence at approximately 12:30 p.m. and observed him
     walk toward the residence. Knowing defendant from prior law-enforcement contacts,
     Chappell called out “Hey, Tim,” but defendant entered the residence without acknowledging
     the statement. Chappell knocked on the front door but did not receive a response. He
     proceeded to the side of the house and knocked on another door. He observed telephone wire
     and asked Deputy Marshall to look in the burn pile, which was approximately 25 to 30 yards
     from the house. He later told Marshall to transport defendant and then secure a search
     warrant. Chappell called the AT&T employee, who had been servicing the area involved with

                                               -3-
       the stolen wire, and asked him to come to the property and look at the wire.
¶ 10       In December 2012, the trial court issued its written order and found, in part, as follows:
                “Based upon the anonymous phone call, Deputies Marshall and Chappell traveled to
           defendant’s property where smoke could be seen from a fire, which was approximately
           100 feet from the roadway, but the material that was being burned could not be identified
           from that location. Officer Marshall stated that it was only when he was within 20 feet
           of the fire that he could tell it was plastic encased copper wire. Finally, the Sheriff’s
           department deputies were aware that there had been reports of stolen plastic encased
           telephone wire in the area within three days prior to the arrest.
                The question before this court is whether those three facts (anonymous call, smoke
           from a fire seen from the roadway and knowledge of plastic encased copper wire thefts
           in area) are sufficient for the officers to conduct a warrantless search of the defendant’s
           property. Illinois law recognizes that probable cause can be based on an anonymous tip
           which is sufficiently detailed to establish the reliability of the informant’s basis of
           knowledge and it was sufficiently corroborated to demonstrate his veracity. People v.
           Gates, 85 Ill. 2d 376, 423 N.E.2d 887 (1981). Under the facts of this case, the court does
           not believe that there was sufficient detail in the information provided by the informant
           to permit a warrantless search based solely on the information given.
                This finding, however, does not end the discussion. Illinois courts have gone on to
           note that an insufficient informant’s tip may be cured by independent partial
           corroboration by the officers investigating the allegations contained in the informant’s
           tip. (People v. Smith, 101 Ill. App. 3d 772, 428 N.E.2d 641 (4th Dist. 1981). As noted in
           People v. Smith ‘Where all the information in a tip has been independently verified,
           independent corroboration may establish the basis of knowledge. There is no perilous
           reliance on ‘an amalgam of underworld rumor and barroom gossip (19 Md. App. 507,
           531, 313 A.2d 847, 862), if all facts have been verified.’
                In People v. Smith, the officers, ‘Acting on a tip indicating where the perpetrators of
           a recent burglary and their bounty could be found, the police went to investigate. The
           defendant was found at the specified location, standing in front of an open storage bay
           containing an air compressor generally matching the description of the one stolen.’ While
           these facts appear to be similar to the facts in the case before us, there is one significant
           difference; as noted by the Appellate Court in the Smith case, the arresting officer
           observed the compressor from the property of a private enterprise which was open to the
           public. In the words of the Appellate Court, ‘he was in a place where he had a right to
           be.’ (People v. Smith, at 428 N.E.2d 645) Under the facts of this case, while the officers
           in question observed smoke from the roadway, which was approximately 100 feet from
           the fire, they could not determine what was the source of the fire until they entered on the
           defendant’s property and got within 20 feet of the fire.
                As such, the officer’s corroboration and therefore the establishment of probable cause
           occurred only after they entered upon his property without unlawful [sic] authority.”
       The court granted defendant’s motion to suppress evidence.
¶ 11       In January 2013, the State filed a motion to reconsider, claiming exigent circumstances

                                                 -4-
       existed to justify a warrantless entry. In February 2013, the trial court held a hearing and
       denied the motion. Thereafter, the State filed a certificate of impairment. See Ill. S. Ct. R.
       604(a)(1) (eff. Feb. 6, 2013). This appeal followed.

¶ 12                                     II. ANALYSIS
¶ 13       The State argues the trial court erred in granting defendant’s motion to suppress. The
       State contends the police officers had probable cause to enter upon defendant’s property,
       their entry on the property was lawful based on exigent circumstances, and the evidence
       discovered on the property would have been inevitably discovered.

¶ 14                        A. Standard of Review and Burden of Proof
¶ 15       On review of a motion to suppress, this court is presented with mixed questions of law
       and fact. People v. McQuown, 407 Ill. App. 3d 1138, 1143, 943 N.E.2d 1242, 1246 (2011).
                “When reviewing a trial court’s ruling on a motion to suppress, we will accord great
           deference to the trial court’s factual findings and will reverse those findings only if they
           are against the manifest weight of the evidence; but we will review de novo the court’s
           ultimate decision to grant or deny the motion.” People v. Close, 238 Ill. 2d 497, 504, 939
N.E.2d 463, 467 (2010).
¶ 16       On a motion to suppress evidence, the defendant has the burden of proving the search and
       seizure were unlawful. 725 ILCS 5/114-12(b) (West 2012); People v. Barker, 369 Ill. App.
3d 670, 673, 867 N.E.2d 1021, 1023 (2007). “The burden of producing evidence, or the
       burden of production, rests with the defendant.” People v. Mott, 389 Ill. App. 3d 539, 542,
       906 N.E.2d 159, 163 (2009). “ ‘However, once the defendant makes a prima facie showing
       of an illegal search and seizure, the burden shifts to the State to produce evidence justifying
       the intrusion.’ ” People v. Reatherford, 345 Ill. App. 3d 327, 334, 802 N.E.2d 340, 347
       (2003) (quoting People v. Ortiz, 317 Ill. App. 3d 212, 220, 738 N.E.2d 1011, 1018 (2000)).

¶ 17                                  B. The Fourth Amendment
¶ 18        The fourth amendment to the United States Constitution guarantees “[t]he right of the
       people to be secure in their persons, houses, papers, and effects, against unreasonable
       searches and seizures.” U.S. Const., amend. IV. Similarly, the Illinois Constitution affords
       citizens with “the right to be secure in their persons, houses, papers[,] and other possessions
       against unreasonable searches [and] seizures.” Ill. Const. 1970, art. I, § 6. Our supreme court
       has interpreted the search-and-seizure clause of the Illinois Constitution in a manner
       consistent with the United States Supreme Court’s fourth-amendment jurisprudence. See
       People v. Caballes, 221 Ill. 2d 282, 335-36, 851 N.E.2d 26, 57 (2006).
¶ 19       The general rule is that searches and seizures are unreasonable unless conducted pursuant
       to a judicial warrant issued by a neutral magistrate after a finding of probable cause. Illinois
       v. McArthur, 531 U.S. 326, 330 (2001). However, if there is no unreasonable government
       intrusion, “there is no search and seizure subject to the warrant clause of the [fourth]
       amendment.” People v. Neal, 109 Ill. 2d 216, 221, 486 N.E.2d 898, 901 (1985).

                                                 -5-
¶ 20       In the case sub judice, the trial court granted defendant’s motion to suppress, finding the
       information provided by the anonymous caller was not sufficiently detailed to permit a
       warrantless search and the corroboration of the call by the officers was invalid because they
       entered upon defendant’s property without lawful authority. We disagree with the court’s
       decision because the officers were conducting a lawful investigation and no violation of the
       fourth amendment occurred as no warrantless search took place.
¶ 21       Police may stop a person to investigate possible criminal behavior based on an
       informant’s tip where the information received has some indicia of reliability and establishes
       the necessary quantum of suspicion. People v. Lee, 214 Ill. 2d 476, 487, 828 N.E.2d 237, 246
       (2005). Where police obtain corroboration of the information, it establishes the informant’s
       veracity and supports the inference that the informant obtained his information reliably.
       People v. Williams, 147 Ill. 2d 173, 210, 588 N.E.2d 983, 995 (1991).
¶ 22       We find the reliability of the anonymous caller is of little relevance in this case because
       no suspicionless stop or arrest was made and no warrantless search or seizure occurred based
       on the tip. See People v. Scott, 249 Ill. App. 3d 597, 602, 619 N.E.2d 809, 814 (1993)
       (finding the reliability of the tip was irrelevant in the fourth-amendment analysis where there
       was no initial stop of the defendant based on the tip). Here, an anonymous caller reported the
       theft of copper wire and that an individual was unlawfully burning plastic-encased copper
       wire at 10783 Chestnut Lane. Police officers were also aware of copper wire thefts in the
       vicinity. While these two facts alone would not have been sufficient to secure a search
       warrant, the officers were not prevented from conducting their investigation at the address
       in question. As they approached the subject property on a public road, the deputies saw
       defendant outside near a burn pile. While this observation would not have given officers the
       authority to arrest defendant or search the property, it did corroborate the caller’s tip and
       allow for further investigation.
¶ 23       “An officer may lawfully approach the front door of a residence to conduct an
       investigation–referred to by many courts as a ‘knock and talk’–so long as the officer enters
       an area impliedly open to the public.” People v. Redman, 386 Ill. App. 3d 409, 418, 900
N.E.2d 1146, 1155 (2008); see also Florida v. Jardines, 569 U.S. ___, ___, 133 S. Ct. 1409,
       1416 (2013) (stating “a police officer not armed with a warrant may approach a home and
       knock, precisely because that is ‘no more than any private citizen might do’ ” (quoting
       Kentucky v. King, 563 U.S. ___, ___, 131 S. Ct. 1849, 1862 (2011))); United States v.
       Taylor, 458 F.3d 1201, 1204 (11th Cir. 2006) (stating that “ ‘[a]bsent express orders from
       the person in possession,’ an officer may ‘walk up the steps and knock on the front door of
       any man’s “castle,” with the honest intent of asking questions of the occupant thereof’ ”
       (quoting Davis v. United States, 327 F.2d 301, 303 (9th Cir. 1964))). Moreover, “[a]n officer
       may go beyond the front door to investigate by approaching the back door of a
       residence–either when no one answers a knock on the front door or where a legitimate reason
       is shown for approaching the back door.” Redman, 386 Ill. App. 3d at 418, 900 N.E.2d at
       1156.
¶ 24       In this case, the officers left the roadway and turned into defendant’s driveway. See Scott,
249 Ill. App. 3d at 603, 619 N.E.2d at 815 (stating “a driveway on private property, like the
       entrance to a private home, can be considered a public place”). Defendant started walking

                                                 -6-
       away from the burn pile as he removed his gloves. As defendant walked toward the house,
       Sergeant Chappell exited his car and called out, “Hey, Tim.” Defendant did not acknowledge
       Chappell and went inside. The officers then went to the front door and knocked. As this
       action was in furtherance of the investigation, it was a legitimate reason for approaching the
       front door. See Taylor, 458 F.3d at 1204 (finding no fourth-amendment violation where “the
       officer entered the property, proceeded down the driveway that provided access to the house,
       went to the front door and knocked on it in order to investigate the suspicious and troubling
       911 calls”). Deputy Marshall also went around to the back of the residence to knock on doors
       and to make sure defendant “wasn’t climbing out the back window.” These were also
       legitimate reasons for approaching the rear of the house. See Redman, 386 Ill. App. 3d at
       418, 900 N.E.2d at 1156.
¶ 25        “Once an officer is legitimately on the property, he or she may properly observe any
       ‘evidence lying about in the open.’ [Citation.] A search does not occur when officers observe
       what is in open view.” Redman, 386 Ill. App. 3d at 419, 900 N.E.2d at 1156; see also People
       v. Berg, 67 Ill. 2d 65, 68, 364 N.E.2d 880, 881-82 (1977) (“it is not a search to observe that
       which is in open view”); United States v. Hatfield, 333 F.3d 1189, 1194 (10th Cir. 2003)
       (“ ‘[W]hen the police come on to private property to conduct an investigation ... and restrict
       their movements to places visitors could be expected to go (e.g., walkways, driveways,
       porches), observations made from such vantage points are not covered by the Fourth
       Amendment.’ ” (quoting 1 Wayne R. LaFave, Search and Seizure § 2.3(f), at 506-08 (3d ed.
       1996))).
¶ 26        Here, the officers were aware of recent copper wire thefts in the area. Marshall stated he
       saw multiple sections of telephone cables next to the residence. When Chappell was on the
       side of the house to knock on the side door, he saw telephone wire. After being asked to do
       so, Marshall looked in the burn pile and saw burnt copper wire. At some point in time, he
       looked in the open door of the garage and saw copper wire in plain view.
¶ 27        The evidence indicates the officers’ decision to enter the property and approach the
       house, as well as the manner in which they did so, constituted reasonable police actions in
       the midst of a criminal investigation. Proceeding around the house to knock on doors and/or
       to make sure defendant did not attempt to flee were also reasonable and proper actions.
       While the officers were in a place where they had a lawful right to be, they observed in plain
       view telephone cable that matched the description of the stolen copper wire. Officers did not
       have to look in any containers or open any doors to do so. Cf. People v. Payton, 317 Ill. App.
3d 909, 914, 741 N.E.2d 302, 306 (2000) (finding a fourth-amendment violation where an
       officer discovered cocaine and cannabis after lifting the lid of a barbecue grill located on the
       front porch). Moreover, no argument can be made based on the evidence presented that
       simply looking in the burn pile constituted an unreasonable government intrusion since the
       officers were lawfully on the property and had already observed suspected stolen copper
       wire. See People v. Nielson, 187 Ill. 2d 271, 283, 718 N.E.2d 131, 140 (1999) (finding a burn
       pile located outside a trailer’s curtilage was “protected by neither the United States
       Constitution nor the Illinois Constitution against unreasonable searches and seizures”); see
       also Oliver v. United States, 466 U.S. 170, 181 (1984) (holding “an individual has no
       legitimate expectation that open fields will remain free from warrantless intrusion by

                                                 -7-
       government officers”). On a final note, the officers’ request to have the AT&T employee
       come to defendant’s property is of no consequence because the evidence indicated the
       employee did nothing more than identify the wire.
¶ 28       Here, no fourth-amendment violation occurred. The officers were in a place where they
       lawfully had a right to be and they observed evidence of a crime in plain view. Even then,
       the officers did not seize the evidence but secured a search warrant based on the information
       known to them. As the officers were not on the property unlawfully and they did not conduct
       a warrantless search, the trial court erred in granting defendant’s motion to suppress.

¶ 29                                 III. CONCLUSION
¶ 30      For the reasons stated, we reverse the trial court’s judgment and remand for further
       proceedings.

¶ 31      Reversed and remanded for further proceedings.




                                                -8-